Citation Nr: 1023516	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  06-07 010A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for a skin disorder, to 
include as due to herbicide exposure.

4.  Whether new and material evidence has been received to 
reopen a claim of service connection for a seizure disorder, 
to include as due to herbicide exposure.

5.  Whether new and material evidence has been received to 
reopen a claim of service connection for peripheral 
neuropathy of all extremities, to include as due to herbicide 
exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty in 
the United States Navy from July 1966 to July 1968, including 
service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions dated in July 2005 and July 
2009 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, which, respectively denied 
entitlement to service connection for bilateral hearing loss, 
tinnitus, a skin disorder, a seizure disorder, and peripheral 
neuropathy of the upper and lower extremities, and declined 
to reopen the claims of entitlement service connection for 
skin rash, seizure disorder, and peripheral neuropathy, to 
include as due to herbicide exposure.

In February 2010, the Veteran testified at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of this proceeding is associated with the claims 
file.

The issues of entitlement to service connection for skin 
rash, seizure disorder, and peripheral neuropathy of all 
extremities are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no competent medical evidence of a current 
diagnosis of bilateral hearing loss for VA compensation 
purposes.

2.  There is no evidence of tinnitus in service, or within 
one year after service, and no competent medical evidence 
linking the Veteran's current tinnitus with his military 
service.

3.  The RO denied service connection for a skin disorder, a 
seizure disorder, and peripheral neuropathy of the 
extremities in a July 2005 rating and properly notified the 
Veteran, who did not initiate an appeal this decision.  

4.  The July 2005 rating decision is the last final decision 
prior to the Veteran's request to reopen his claims in 
October 2006. 

5.  Evidence received since the July 2005 rating decision 
regarding the Veteran's claims for a skin disorder, a seizure 
disorder, and peripheral neuropathy of the extremities is not 
cumulative of evidence previously of record and raises a 
reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§  3.303, 3.306, 3.385 (2009).

2.  Service connection for tinnitus is not established.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 
(2007).

3.  The July 2005 rating decision which denied service 
connection for a skin disorder, a seizure disorder, and 
peripheral neuropathy of all extremities, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2009).

4.  New and material evidence has been submitted since the 
July 2005 rating decision and the claims for entitlement to 
service connection for a skin disorder, a seizure disorder, 
and peripheral neuropathy of all extremities are reopened.  
38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's claim that he suffers 
from bilateral hearing loss, tinnitus, a skin disorder, a 
seizure disorder, and peripheral neuropathy of all 
extremities as a result of his service with the United States 
Navy from July 1966 to July 1968.  Specifically, he contends 
that he was exposed to excessive noise in service while in 
Vietnam, including the noise of providing combat support to 
ground troops in Vietnam, and attributes his current 
complaints of hearing loss and tinnitus to this acoustic 
trauma.  He also contends that he was exposed to Agent Orange 
during military service and attributes his current complaints 
of a skin disorder, a seizure disorder, and peripheral 
neuropathy of all extremities to this alleged exposure.  

Service Connection Issues

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order 
to prevail on the issue of service connection there must be 
competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).

Certain chronic diseases, including sensorineural hearing 
loss, may be presumed to have incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 C.F.R. § 3.307.  Disorders 
diagnosed more than one year after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).  In fact, a claimant may 
establish direct service connection for a hearing disability 
which initially manifests itself several years after 
separation from service on the basis of evidence showing that 
the current hearing loss is causally related to injury or 
disease suffered in service.  Hensley v. Brown, 5 Vet. App. 
155, 164 (1993).

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385, which 
provide: For the purpose of applying the laws administered by 
VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley, 5 Vet. App. at 157 
(1993) (the threshold for normal hearing is from zero to 20 
dB, and higher threshold levels indicate some degree of 
hearing loss).

When there is an approximate balance of positive and negative 
admissible evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

The Veteran's service treatment records are silent as to any 
complaints, diagnosis, or treatment for either hearing loss 
or tinnitus in service.  Both service entrance and service 
separation examination reports show normal results on 
whispered and spoken voice hearing tests.  

The earliest evidence of complaints of hearing loss and/or 
tinnitus after military service is the Veteran's claim for 
service connection dated in April 2005. 

On July 2006 VA examination, the Veteran complained of 
hearing loss and rare episodes of tinnitus which had been 
present since the early 1970s.  He reported difficulty 
communicating in noisy settings, such as crowds, or with the 
television on, and difficulty understanding his wife.  He 
reported exposure to artillery fire in service without any 
hearing protection, as well as post-service civilian jobs 
including heavy equipment operator in which he used hearing 
protection on a semi-regular basis.  The tinnitus was 
described as a moderate high-pitched ringing sound, which he 
experienced once or twice a month.

On audiological testing, his puretone threshold readings, in 
decibels, were:

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right 
Ear
10 dB
10 dB
20 dB
10 dB
25 dB
Left 
Ear
10 dB
10 dB
15 dB
25 dB
35 dB

Speech Recognition
Right Ear
96%
Left Ear
100%

The examiner diagnosed mild high-frequency sloping 
sensorineural hearing loss in both ears, but noted that the 
hearing thresholds did not meet the criteria for disability 
under VA regulations.  The examiner noted that the occasional 
tinnitus reported was consistent with the normal occurrence 
of tinnitus in the general population with normal hearing and 
it was therefore less likely than not attributable to the 
Veteran's noise exposure in service.

During the February 2010 Travel Board hearing, the Veteran 
testified that during his military service his ship was 
deployed to Vietnam twice.  On the first deployment, they 
fired some 6,700 rounds from the 5-inch guns; on the second 
deployment, they fired some 32, 000 rounds.  No hearing 
protection was issued to or worn by the crew during that 
time.  Not long after that, the Veteran first noticed 
tinnitus sounding like crickets, especially at night, which 
came and went, and he was able to ignore it.  Over the years 
it had progressed to a consistent ringing in his ears.  He 
was uncertain as to when he had first had his hearing tested; 
the most recent testing had been the VA examination.  He also 
noted that he experienced dizzy spells in his first year 
after service, which were believed to be due either to 
hearing problems or to the seizures that began four years 
later.

1.	 Bilateral hearing loss

Given the above evidence, the Board finds that service 
connection for bilateral hearing loss is not warranted as 
there is no current diagnosis of bilateral hearing loss.   
The July 2006 VA audiological examination report fails to 
show current hearing loss in either ear for VA compensation 
purposes.  38 C.F.R. § 3.385.  The Veteran has not submitted 
any evidence that he has a current hearing loss disorder.  As 
above, current disability is required in order to establish 
service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

The Veteran's claim for service connection implicitly 
includes the assertion that he has bilateral hearing loss, 
but his personal opinion as a lay person not trained in 
medicine is not competent evidence needed to establish a 
diagnosis of hearing loss.  Jandreau.  Therefore, the 
preponderance of evidence is against service connection for 
bilateral hearing loss.  38 U.S.C.A. § 5107(b).

2.	 Tinnitus

Given the evidence of record, the Board finds that service 
connection tinnitus is not warranted.  The first report of 
tinnitus in the record is the Veteran's claim for service 
connection in April 2005, approximately 37 years after 
military service.  Also, there is no link between the 
Veteran's current tinnitus and military service.  The July 
2006 VA examiner opined that the Veteran's tinnitus was not 
related to his noise exposure in service, because the nature 
and character of the disability as described by the Veteran 
was typical of the general population.  There is no competent 
medical opinion to the contrary, and thus service connection 
for tinnitus is likewise not warranted.

The Veteran's claim for service connection implicitly 
includes the assertion that his tinnitus is related to his 
military service, but his personal opinion as a lay person 
not trained in medicine is not competent evidence needed to 
establish a link between his claimed tinnitus and its 
relationship to service.  Thus, the Veteran's personal 
opinion that the disabilities at issue began in service or 
that they are otherwise related to service is not a 
sufficient basis for awarding service connection.  As the 
preponderance of the evidence is against the veteran's claim 
that tinnitus is related to service, his claim for service 
connection must be denied.  38 U.S.C.A. § 5107(b).

New and Material Evidence Issues

The Veteran submitted his original claims for service 
connection for a skin disorder, a seizure disorder, and 
peripheral neuropathy of all extremities, to include as due 
to herbicide exposure, in April 2005, along with claims of 
service connection for bilateral hearing loss and tinnitus.  
The RO denied all of these initial claims in a July 2005 
rating decision, and provided the appropriate notice of the 
denial of all issues.  In January 2006, the Veteran filed a 
Notice of Disagreement (NOD) with regard to the issues of 
hearing loss and tinnitus only but failed to file an NOD with 
regard to the issues of a skin disorder, a seizure disorder, 
and peripheral neuropathy of all extremities within one year 
of the April 2005 rating decision.  Therefore, the RO's 
decision of July 2007 became final as to the claims of 
service connection for skin rash, seizure disorder, and 
peripheral neuropathy in all extremities.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302.

In October 2006 the Veteran filed another claim for service 
connection for a skin disorder, a seizure disorder, and 
peripheral neuropathy of all extremities.  The RO continued 
the denial of these claims in July 2009 noting that service 
connection for a skin disorder, a seizure disorder, and 
peripheral neuropathy of all extremities had previously been 
denied and finding that the Veteran had failed to submit new 
and material evidence sufficient to reopen the previously 
denied claim.  The Veteran submitted a Notice of Disagreement 
(NOD) in August 2009 and timely perfected an appeal.  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. §  
5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an un-established 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is "new 
and material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the July 2005 rating decision, evidence 
included the Veteran's service treatment and service 
personnel records, information on the history of the ship on 
which the Veteran served during the Vietnam War, a March 2005 
Agent Orange examination, and VA treatment records.  

Since the July 2005 rating decision, the Veteran has 
submitted updated VA outpatient treatment records, copies of 
additional service personnel records, private treatment 
records, and his own testimony at the February 2010 Travel 
Board hearing.

The additional service personnel records show the Veteran's 
certification as a Boat Coxswain on the USS Manley (DD940) 
for both the 28 foot Personnel Boat and the 26 foot Motor 
Whale Boat.  These records also reflect his ship's 
participation in the battle of Hue City.  

The private treatment records include a January 2010 
statement from the Veteran's treating neurologist, Dr. 
A.B.H., stating that the peripheral neuropathy and epilepsy 
are, in all medical probability, due to exposure to Agent 
Orange while in service. 

During the February 2010 Travel Board hearing, the Veteran 
testified that he served as a coxswain, or boat driver, in 
the Navy, which included ferrying personnel to and from shore 
and taking officers to Marine HQ in Da Nang for meetings and 
waiting onshore to take them back.  He also testified that 
his responsibilities included washing down the deck near his 
assigned boat every morning and that there was often a yellow 
residue on the deck; he presumed this yellow residue came 
from the spraying of herbicides onshore, given that the ship 
was located within half a mile from shore for the majority of 
his time in Vietnam.  The Veteran also testified regarding 
his skin rash, which he said began at 21 to 22 years of age, 
covered the area from the elbows to the hands, and caused 
incessant itching.  He stated that all of the Veterans in his 
group who had been in Vietnam had similar rashes and that 
they believed it was due to herbicide exposure.

All of the evidence submitted since the July 2005 rating 
decision is new, in that it was not previously considered in 
the adjudication of the claims.  In order to support 
reopening of the claims, the evidence must also be material, 
that is, it must relate to an unestablished fact necessary to 
substantiate the claims.

The claims of service connection were originally denied 
because there was no evidence of peripheral neuropathy of the 
upper extremities, no evidence of any exposure to herbicides 
in service, and no medical evidence linking any of the 
claimed disabilities to exposure to herbicides.  Therefore, 
in order to reopen the claims of service connection, the 
Veteran must show evidence of current disabilities, exposure 
to herbicides in service, and medical evidence linking the 
disabilities to that exposure.

The opinion of the Veteran's treating neurologist shows a 
diagnosis of peripheral neuropathy and epilepsy or seizure 
disorder, and links these disabilities to the Veteran's 
herbicide exposure in service.  The Veteran's testimony 
regarding his presence ashore in Vietnam in the course of his 
duties as coxswain, the proximity of the ship to shore, the 
yellow substance he regularly removed from the deck, and the 
similarity of appearance between his skin rash and that of 
other Veterans are all presumed credible for purposes of a 
claim to reopen.  Morevover, the additional service personnel 
records support the Veteran's testimony regarding his duties 
as a coxswain and therefore his exposure to herbicides as a 
result of his presence on land in Vietnam.  This evidence is 
sufficient to establish a potential link between the 
Veteran's claimed disabilities and his military service and 
to support reopening of the claims for service connection.  
Therefore, the claims are reopened.  38 U.S.C.A. § 5108.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, 
VA must notify a claimant of the evidence and information 
that is necessary to reopen the claim and VA must notify the 
claimant of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought by the claimant.  To satisfy this requirement, 
VA must look at the bases for the denial in the prior 
decision and provide a notice letter that describes what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

Regarding the claims for service connection for bilateral 
hearing loss and tinnitus, substantially compliant notice was 
sent in April 2005 and March 2006 and the claim was 
readjudicated in a November 2006 supplemental statement of 
the case.  Mayfield, 444 F.3d at 1333.  Moreover, the record 
shows that the appellant was represented by a Veteran's 
Service Organization and its counsel throughout the 
adjudication of the claims.  Overton v. Nicholson, 20 Vet. 
App. 427 (2006).    

Regarding the skin disorder, seizure disorder, and peripheral 
neuropathy of all extremities issues, the Board is granting 
the benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.   

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

The claim of service connection for a skin disorder, to 
include as due to herbicide exposure, is reopened, and to 
that extent only the appeal is granted.

The claim of service connection for a seizure disorder, to 
include as due to herbicide exposure, is reopened, and to 
that extent only the appeal is granted.

The claim of service connection for peripheral neuropathy in 
all extremities, to include as due to herbicide exposure, is 
reopened, and to that extent only the appeal is granted.




REMAND

The Veteran has identified private treatment providers who 
have treated him for the disabilities on appeal, namely Dr. 
R.D. (general practitioner), Dr. A.B.H. (neurologist), and 
Dr. G. (cardiologist).  However, with the exception of one 
treatment note and a January 2010 statement from Dr. A.B.H., 
none of the records regarding treatment from the above noted 
providers are included in the claims file.  Such records may 
contain pertinent information and should be secured for 
consideration in the adjudication process.

In addition, in light of the new service personnel records 
showing the Veteran's certification as a coxswain and his 
testimony regarding his duties of ferrying officers to shore, 
the Board concedes his presence on land in Vietnam and thus 
his presumed exposure to herbicides.  As such, there is a 
possibility that the claimed disabilities are linked to the 
Veteran's herbicide exposure during military service and VA 
examinations and opinions are needed under 38 C.F.R. § 
3.159(c)(4).  See McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to 
identify all sources of treatment or 
evaluation he has received for his 
peripheral neuropathy, skin disorder, and 
seizure disorder, records of which are not 
already associated with his claims file, 
and to provide any releases necessary for 
VA to secure records of such treatment or 
evaluation.  Of particular interest are 
the complete treatment records of Dr. G. 
(cardiologist), Dr. A.B.H. (neurologist), 
and Dr. D. (general practitioner).   The 
RO should obtain for the record copies of 
the complete records of all such treatment 
and evaluation from all identified 
sources, as well as any and all VA 
treatment records after July 2008. 

2.  Afford the Veteran an appropriate VA 
examination to determine whether it is at 
least as likely as not that his current 
skin disorder was incurred in or 
aggravated by his military service, to 
include exposure to herbicides.  The 
examiner is advised that, based on the 
Veteran's duties as a coxswain, exposure 
to herbicides in service is conceded; and, 
further, that the list of presumptive 
conditions under 38 C.F.R. § 3.309 does 
not include skin rash.  

The examiner should provide the rationale 
for any opinion(s) rendered.  If an 
opinion cannot be formed without resorting 
to mere speculation, the examiner should 
so state and provide a reason for such 
conclusion.

A copy of the claims file, including any 
additional records secured pursuant to the 
development set forth above, should be 
provided to the examiner for review.

3.  Afford the Veteran an appropriate VA 
examination to determine whether it is at 
least as likely as not that his current 
seizure disorder was incurred in or 
aggravated by his military service, to 
include exposure to herbicides.  The 
examiner is advised that, based on the 
Veteran's duties as a coxswain, exposure 
to herbicides in service is conceded; and, 
further, that the list of presumptive 
conditions under 38 C.F.R. § 3.309 does 
not include seizure disorders.  

A copy of the claims file, including any 
additional records secured pursuant to the 
development set forth above, should be 
provided to the examiner for review.

The examiner is asked to comment on the 
episode of dizziness shown in service, the 
history of dizzy spells after service, the 
possibility that such dizzy spells 
represented petit mal seizures, and the 
January 2010 statement from the Veteran's 
treating neurologist, Dr. A.B.H., stating 
that the Veteran's epilepsy is, in all 
medical probability, due to exposure to 
Agent Orange while in service.

The examiner is also asked to provide an 
opinion, if possible, regarding whether 
seizure disorder was manifest to a 
compensable degree within one year of the 
Veteran's separation from service.  A 
rationale for any opinion advanced should 
be provided.  If an opinion cannot be 
formed without resorting to mere 
speculation, the examiner should so state 
and provide a reason for such conclusion.  

4.  Afford the Veteran an appropriate VA 
examination to determine whether it is at 
least as likely as not that his current 
peripheral neuropathy was incurred in or 
aggravated by his military service, to 
include exposure to herbicides.  The 
examiner is advised that, based on the 
Veteran's duties as a coxswain, exposure 
to herbicides in service is conceded; and, 
further, that the list of presumptive 
conditions under 38 C.F.R. § 3.309 
includes acute and subacute peripheral 
neuropathy only if manifested to a 
compensable degree within one year of 
service separation.  

A copy of the claims file, including any 
additional records secured pursuant to the 
development set forth above, should be 
provided to the examiner for review.  

The examiner is asked to comment on the 
January 2010 statement from the Veteran's 
treating neurologist, Dr. A.B.H., stating 
that the Veteran's peripheral neuropathy 
is, in all medical probability, due to 
exposure to Agent Orange while in service.

The examiner should provide the rationale 
for any opinion(s) rendered.  If an 
opinion cannot be formed without resorting 
to mere speculation, the examiner should 
so state and provide a reason for such 
conclusion.

5.  On completion of the foregoing, the 
claim should be readjudicated.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative must be 
provided with a supplemental statement of 
the case.  An appropriate period of time 
should then be allowed for a response 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


